244 Ga. 471 (1979)
260 S.E.2d 875
DOUTHIT
v.
THE STATE.
35253.
Supreme Court of Georgia.
Argued September 17, 1979.
Decided October 16, 1979.
Millard C. Farmer, for appellant.
Tom Charron, District Attorney, Arthur K. Bolton, Attorney General, Mary Beth Westmoreland, Staff Assistant Attorney General, for appellee.
NICHOLS, Chief Justice.
Ronald Douthit appeals the denial of his extraordinary motion for new trial. His conviction and death sentence for the murder of Leonard Karl Frazier were affirmed in Douthit v. State, 239 Ga. 81 (235 SE2d 493) (1977).
*472 He asserts that his statements were presented to the jury without a determination and a proper charge as to whether or not they were voluntary.
These matters were known to his counsel at the time of trial and direct appeal. All alleged errors premised upon these matters could and should have been enumerated in his direct appeal and cannot now be raised by extraordinary motion for new trial. Goodwin v. State, 240 Ga. 605 (242 SE2d 119) (1978). The trial court has not committed error in denying his extraordinary motion for new trial.
Judgment affirmed. All the Justices concur.